DETAILED ACTION

Applicant’s election without traverse of claims 1-21 filed on 01/13/22 have been acknowledged and entered. By this election, claims 22-24 are withdrawn and claims 1-21 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, it recites the limitation “the second conductive contact structure deeper along the fin than the first conductive contact structure” in lines 7-8. It is not clear as how the location of the first and second conductive contact structures in the preceding limitation defined. For the examination purpose, it is interpreted as “a first conductive contact structure and a second conductive contact structure”. 
Regarding claims 11-21, they are rejected under 112(b) due to their dependencies on the claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrow et al. (10,886,217).
Regarding claim 1, Morrow (Figs. 9A-9C) discloses an integrated circuit structure 204, comprising: a fin 210 (Fig. 9B, column 7, lines 34-35); a gate stack 273 over the fin 210 (column 6, line 47); a first epitaxial source or drain structure 240 in a first trench in the fin 210 at a first side of the gate stack 273 (column 9, lines 36-41); and a second epitaxial source or drain structure 260 in a second trench in the fin 210 at a second side of the gate stack 273 (column 9, lines 36-41), the second epitaxial source or drain structure 260 deeper into the fin 210 than the first epitaxial source or drain structure 240 (Fig. 9B, column 7, lines 34-35).  

Regarding claim 2, Morrow (Figs. 9A-9C) discloses further comprising: a first conductive contact structure 250 coupled to the first epitaxial source or drain structure 240 at a top of the first epitaxial source or drain structure 240; and a second conductive contact structure 1225 coupled to the second epitaxial source or drain structure 260 at a bottom of the second epitaxial source or drain structure 260 (Figs. 9B and 12B).  



Regarding claim 4, Morrow (Figs. 10B) discloses wherein the second epitaxial source or drain structure 260 has a bottom co-planar with a bottom of the fin 210.  

Regarding claim 5, Morrow (Figs. 9A-9C) discloses wherein the second epitaxial source or drain structure 260 is a source region of the integrated circuit structure 204, and the first epitaxial source or drain structure 240 is a drain region of the integrated circuit structure.  

Regarding claim 6, Morrow (Figs. 9A-9C) discloses wherein the second epitaxial source or drain structure 260 is a drain region of the integrated circuit structure 204, and the first epitaxial source or drain structure 240 is a source region of the integrated circuit structure.  

Regarding claim 9, Morrow (Figs. 9A-9C) discloses wherein the gate stack comprises a high- k gate dielectric layer 945 and a metal gate electrode 273 (Fig. 9A, column 6, lines 57-66).  

Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn et al. (2014/0326952).
Regarding claim 10, Kuhn (Figs. 1A-1N) discloses an integrated circuit structure, comprising: a vertical arrangement of nanowires (102, 104) above a fin 100 (Figs. 1A-1B, [0021]); a gate stack 108 around the vertical arrangement of nanowires (102, 104) (Fig. 1C); a 

Regarding claim 11, Kuhn (Figs. 1F) discloses wherein the first epitaxial source or drain structure 110 is not along the fin.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (10,886,217) in view of Kim et al. (2019/0198639).
Regarding claims 7-8, Morrow discloses the first and second epitaxial source or drain structures but do not disclose the first and second epitaxial source or drain structures are compressive-stressing or tensile-stressing source or drain structures.
However, Kim (Fig. 10) discloses the first and second epitaxial source or drain structures are compressive-stressing or tensile-stressing source or drain structures (see [0071 and 0073]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 12-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (2014/0326952) in view of Morrow et al. (10,886,217).
Regarding claims 12-13, Kuhn discloses the first and second epitaxial source or drain structures but do not disclose the first epitaxial source or drain structure is partially along the fin or the second epitaxial source or drain structure is along an entirety of the fin.    
However, Morrow (Figs. 9B and 12B) discloses the first epitaxial source or drain structure 260 is partially along the fin 210 (Fig. 12B) or the second epitaxial source or drain structure 240 is along an entirety of the fin 210 (Fig. 9B). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the structure of Kuhn as taught by Morrow by forming the first epitaxial source or drain structure is partially along or along an entirety of the fin, because such that forming can vary depending upon the device in a particular application.

Regarding claim 14, as discussed the combination above, Morrow (Figs. 9A-9C) discloses further comprising: a first conductive contact structure 250 coupled to the first epitaxial source or drain structure 240 at a top of the first epitaxial source or drain structure 240; and a second 

Regarding claim 15, as discussed the combination above, Morrow (Figs. 12B) discloses wherein the second conductive contact structure 1225 is a backside contact structure (Fig. 12B, column 11, lines 43-44).   

Regarding claim 16, as discussed the combination above, Morrow (Figs. 10B) discloses wherein the second epitaxial source or drain structure 260 has a bottom co-planar with a bottom of the fin 210.  

Regarding claim 17, as discussed the combination above, Morrow (Figs. 9A-9C) discloses wherein the second epitaxial source or drain structure 260 is a source region of the integrated circuit structure 204, and the first epitaxial source or drain structure 240 is a drain region of the integrated circuit structure.  

Regarding claim 18, as discussed the combination above, Morrow (Figs. 9A-9C) discloses wherein the second epitaxial source or drain structure 260 is a drain region of the integrated circuit structure 204, and the first epitaxial source or drain structure 240 is a source region of the integrated circuit structure.  
.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. (2014/0326952) in view of Kim et al. (2019/0198639).
Regarding claims 19-20, Kuhn discloses the first and second epitaxial source or drain structures but do not disclose the first and second epitaxial source or drain structures are compressive-stressing or tensile-stressing source or drain structures.
However, Kim (Fig. 10) discloses the first and second epitaxial source or drain structures are compressive-stressing or tensile-stressing source or drain structures (see [0071 and 0073]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the structure of Kuhn by forming the first and second epitaxial source or drain structures are compressive-stressing or tensile-stressing source or drain structures for the intended use as a matter of design choice, as taught by Kim (see Fig. 10 and [0071 and 0073]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814